DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected due to the phrase “as in claim 10”.  Claim 10 has been canceled and thus claim 11 depends from a canceled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Payen et al. (20080163764) in view of Valance (20110126719).
Payen teaches an autonomous apparatus for cooking food comprising a support body (par. 0093 ref. 8), an openable lid hinged to said support body (par. 0093), an internal container which can be extracted/inserted with respect to said support body and open at the top (par. 0069), at least a heating device (par. 0098), one or more elements to generate a flow of air toward the inside of said container (par. 0050), said air flow generator element being connected to a return exit (par. 0058; par. 0100; air inlet; area of air generator) with a suction mouth made in correspondence with an internal wall of said support body (par. 0058, par. 0100; air inlet).
Payen teaches an appliance for heating loose pieces of food which are held in a food receiver for cooking. 
Though silent to the food receiver comprising a plurality of through of holes, Payen teaches the food receiver as a solid surface for the purpose of preventing liquid ingredients from passing through.  Valance teaches a same food receiver for accepting and mixing food for cooking as Payen, in addition to teaching as an alternative to a solid food receiver (fig. 21 par. 0150) providing a plurality of through holes made on at least one portion of a lateral wall of the internal container (par. 0074, 0115) for providing air circulation (par. 0131), said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container (par. 0074; fig. 9).  Thus since there are only two types of food receivers, i.e. with or without holes, since Payen recognizes instances where the food receiver is provided with perforations (par. 0077).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container for its art recognized purpose of providing an alternative food receiver for retaining liquid comprising foods as recognized by Payen (par. 0078) and promoting optimal air flow as taught by Valance (par. 0115).
It would have further been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container since Payen teaches solid side wall for retaining ingredients where Valencia teaches as alternative to solid side walls, providing through holes at a level of the food receiver which is above the level of the ingredients thus achieving the advantage of both retaining ingredients as desired by Payen (par. 0078) but further achieving the art recognized advantage of providing optimal air flow.
Though silent to said band with said through holes extends starting from said peripheral edge for at least 60% of a height of said lateral wall, Valance teaches providing through holes at a level of the food receiver which is above the level of the ingredients.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired height relative the height of the vessel wall, since Valance teaches the number and amount are variable and more specifically since Valance teaches a same band relative the top thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Though Payan is silent to said through holes are made on at least one portion of the base wall of the internal container, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired such since Valance teaches the number and amount are variable and more specifically since Valance teaches a same band relative the top thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Though Payan is silent to said through holes are distributed in overlapping and/or vertically aligned rows or parallel or staggered as taught by Valance.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a such as taught by Valance since Valance teaches a same band relative the top thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach said through holes are the same size or different from each other as taught by Valance thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
Payan teaches said suction mouth is positioned in correspondence with said air flow generator element (par. 0056). 
With respect to claim 9, a sending aperture operatively coupled to the openable lid and configured to have a substantially hollow toroidal shape that (par. 0107 ref. 30a, 30b; fig. 1 ref. 30a, 30b), when said lid is in a closed position on said container, cooperates with a peripheral edge of said container (entire area) and communicates with the inside of said container (par. 0107).  Said sending aperture has a circumferential slit for said flow of air to exit (par. 0052, where it is noted a hollow opening is taken with respect to such), mating with the peripheral edge of said container (fig. 2 closed lid).
The sending aperture develops on a circumference with a smaller diameter (fig. 2 ref. 4 prior to 30a, 30b) than said peripheral edge in correspondence with said circumferential slit, and then progressively increases (fig. 2 ref. 30a, 30b).
With respect to claim 13, an autonomous apparatus for cooking food comprising:
a support body having an internal wall (fig. 3 ref. 8)
an openable lid hinged to the support body (par. 0093);
an internal container which can be extracted/inserted with respect to the support body and open at the top, the internal container having a lateral wall (fig. 3 ref. 7) and a base wall (fig. 3 ref. 2b);
a heating device (par. 0098);
an air flow generator to generate a flow of air toward the inside of said container via a sending aperture operatively coupled to the openable lid (par. 0107 fig. 2 ref. 30a, 30b), the air flow generator being connected to a return exit (fig. 2 ref. 6) with a suction mouth formed in the internal wall of the support body (fig. 2 ref. 16 ref. 3),
wherein the sending aperture is toroidal (par. 0107 ref. 30a, 30b; fig. 1 ref. 30a, 30b) and includes a circumferential slit for said flow of air to exit (par. 0052, where it is noted a circular opening or hollow is taken with respect to such),
Payen teaches an appliance for heating loose pieces of food which are held in a food receiver for cooking. 
Though silent to the food receiver comprising a plurality of through of holes, Payen teaches the food receiver as a solid surface for the purpose of preventing liquid ingredients from passing through.  Valance teaches a same food receiver for accepting and mixing food for cooking as Payen, in addition to teaching as an alternative to a solid food receiver (fig. 21 par. 0150) providing a plurality of through holes made on at least one portion of a lateral wall of the internal container (par. 0074, 0115), said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container (par. 0074; fig. 9).  Thus since there are only two types of food receivers, i.e. with or without holes, since Payen recognizes instances where the food receiver is provided with perforations (par. 0077).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container for its art recognized purpose of providing an alternative or for providing a food receiver specific to solid foods as opposed to liquid comprising as further recognized by Payen and promoting optimal air flow as taught by Valance (par. 0115).
It would have further been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container since Payen teaches solid side wall for retaining ingredients where Valencia teaches as alternative to solid side walls, providing through holes at a level of the food receiver which is above the level of the ingredients thus achieving the advantage of both retaining ingredients as desired by Payen but further achieving the art recognized advantage of providing optimal air flow.
With respect to claim 16, the sending aperture comprises a substantially hollow toroidal form (par. 0107 ref. 30a, 30b; fig. 1 ref. 30a, 30b) that cooperates with the peripheral edge of said internal container (entire area) when the lid is closed (par. 0107).  

Response to Arguments
	With respect to applicants urging Payen relies on a specific air flow path, importantly Payen teaches for the purpose of increasing heat exchange with the food therein.  Payen teaches the air flow path with the defined intent of precluding the air flow from directly exiting via the inlet ref. 6 in a straight line from outlet ref. 5 (par. 0062).  More specifically it is noted the claimed through holes are relative a sidewall, which as taught by Payen the flow of air is directed along for the purpose of increasing the time the provided air flow dwells inside the food receiver as opposed to exiting in a straight line.  
	Applicants claimed through holes are on a band “disposed at a top” of the container.  Thus, Payen does not teach away from such relative the taught flow path as the air has already contacted the food and is being returned to the inlet along a same sidewall.
	In addition, though applicant urges Payen requires a container without holes, importantly Payen recognizes it is possible to imagine implementing the food container “optionally having perforations” (par. 0077) and more specifically in the instance of a food comprising liquid.  Payen specifically teaches the non-perforated structure, “at least in the interface zone” in order to avoid leakage (par. 0078).
	In the instant case, Valance teaches the container with perforations as claimed which importantly, are above the situated food within the container.  Valence a same food container and more specifically as desired by Payen, a non-perforated structure, “at least in the interface zone” in order to avoid leakage (par. 0078).
	Valance teaches a same food receiver for accepting and mixing food for cooking as Payen, in addition to teaching as an alternative to a solid food receiver (fig. 21 par. 0150) providing a plurality of through holes made on at least one portion of a lateral wall of the internal container (par. 0074, 0115), said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container (par. 0074; fig. 9).  Thus since there are only two types of food receivers, i.e. with or without holes, since Payen recognizes instances where the food receiver is provided with perforations (par. 0077).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the food receiver with a plurality of through holes made on at least one portion of a lateral wall of the internal container, said through holes being present at least partly on said lateral wall with at least a portion of the through holes being disposed on a band near a peripheral edge disposed at a top of said lateral wall of said container for its art recognized purpose of providing an alternative or for providing a food receiver specific to solid foods as opposed to liquid comprising as further recognized by Payen (par. 0078) and promoting optimal air flow as taught by Valance (par. 0115).
	With respect to applicant urging Valence discloses a different type of cooking apparatus and is silent to an air flow generator, and thus in response to applicant's arguments against the references individually it is noted that although Valence is silent to the air flow generator, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and thus while Valence does not disclose all the features of the present claimed invention, Valence is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely food container contained for heating by a hinged lid are known to comprise holes along a top side of the container for “promoting optimum cooking” and in combination with the primary reference, Payen discloses the presently claimed invention. 
	With respect to applicants urging Payen is silent to the claimed “toroidal”, importantly is noted phrase is not a definitive, i.e. a toroid, but “toroidal”.  Payen is taken to such with respect to a hollow ring, or as illustrated hollow subducts 30a, 30b of the circular shaped appliance.  In addition the phrase “toroidal” is met with respect to the hollow circular ducts separated around a middle axis, though not completely encompassing the entire circumference, i.e. toroid, in the instant case “toroidal”.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792